 

Case 7-18-cv-08911-NSR Document 63 Filed in NYSD on 03/05/2020 Page 1 of 1

Ballon Stoll Bader & Nadler P.C.
COUNSELLORS AT LAW FOUNDED 1931 729 SEVENTH AVENUE
L7R FLOOR
NEW YorRK, NY 10019
Ph: 212-575-7900

www.ballonstollcem

5 March 2020
DANIELLE K. CONN ROSENBERG
212-575-7900 ext. 3319
drosenberg@pballonstoll.com
VIA ECF

The Honorable Nelson S. Roman

United States District Judge foo (Warych (3, to2 until Max,

The Hon. Charles L. Brieant Jr. United States Courthouse Chew\ c
CO . Co
300 Quarropas Street 22, oro ok \\ awe

White Plains, NY 10601 oe Corck represies bo fermmate
° a doc . (3),
Re: Perkins v. U.S. Dept. of the Mint, et al. The WKo (reso

hh LO, 22
Case No.: 1:18-cv-8911 (NSR)(PED) ”

     
 
   
 
   

    

ony,

 

HON NELSON S ROMAN

ew | UNITED STATES DISTBIGT JUDGE:
We represent the plaintiff, Kimberly Perkins, in the above-referenced mattet? ‘I’write respectfully

to request an adjournment of the Case Management Conference currently scheduled before Your
Honor on March 13, 2020 be adjourned to a later date at the Court’s discretion The reason for
this request is that a brief extension of the discovery deadline to and including April 30, 2020,
has been requested to complete depositions [Dkt 62]. This is Plaintiffs first request to adjourn
the Case Management Conference. Defendants’ counsel consents to the request.

Dear Judge Roman:

 

Thank you for your consideration of this matter. Wor Cor C. oa Wee \nold

Respectfully Submitted, low telepremne Una ati por hes
s/Danielle Conn Rosenberg oh Hae line be Fore Conberemcing

DANIELLE K. CONN ROSENBERG ww Re Cove 4,

DKR/ob

CC: Emily Bretz, Esq. (via ECF)
Marshall B. Bellovin, Esq. (via ECF)

Ae ROBE
Sahu ee

 
